Title: [Diary entry: 15 September 1788]
From: Washington, George
To: 

Monday 15th. Thermometer at 66 in the Morning—78 at Noon and 74 at Night. Clouds, with the Wind still Easterly in the morning; About noon it shifted to the Southward and there were great appearances of rain but none fell. At Night it got to No. West. Visited all the Plantations. In the Neck—21 plows and Harrows were employed in preparing for, and putting in Wheat—The Harrow that was in the Corn having finished that Work. The Carts and Waggen were drawing Grain from field No. 3. Some of the People were stacking and others spreading the trash raked together by the Harrows. At Muddy hole—Getting in and stacking the Rye and threshing it out. At Dogue run—The Cart from Frenchs, and the Waggon from the Mansn. House were assisting in getting in the grain—some of the people assisting in this and in Stacking. The rest with the People from the Ferry, were getting the Seed from the Flax. At French’s—The People had just finished about 12 Oclock getting the Seed from the flax and spreading it, after which they were ordered to Dogue Run. At the Ferry—The Plows were in the Neck, and the other People were, as above, at Dogue run.